Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 1 of 10 PageID #: 10272




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       UNITED STATES OF AMERICA,
                                                           MEMORANDUM & ORDER
                     -against-                               16-CR-457-1 (NGG)
       MARK JOHNSON,
                                 Defendant.


             NICHOLAS G. GARAUFIS, United States District Judge.
             Defendant Mark Johnson moves for an order granting compas-
             sionate release pursuant to 18 U.S.C. § 3582(c)(l)(A), arguing
             that his underlying medical condition and the risks to his health
             posed by the COVID-19 pandemic, coupled with the anticipated
             conditions of his confinement and his ongoing charitable work,
             constitute "extraordinary and compelling" circumstances that
             merit the reduction of his sentence to time served and supervised
             release with a condition of home confinement. (See Mot. to Re-
             duce Sentence ("Mot.") (Dkt. 286); Mem. in Supp. of Mot. to
             Reduce Sentence ("Mem.") (Dkt. 286-1) at 1-3.) The Govern-
             ment opposes the motion, arguing that Mr. Johnson is not
             eligible for relief under§ 3582(c)(l)(A) because he is not cur-
             rently in the custody of the Bureau of Prisons ("BOP") and,
             alternatively, that Mr. Johnson's circumstances do not warrant a
             sentence reduction. (See Gov't Mem. in Opp. to Mot. ("Opp.")
             (Dkt. 287).)
            As explained below, the court agrees with Mr. Johnson that re-
             suming his term of imprisonment at this time, prior to his receipt
             of a COVID-19 vaccine, poses an unjustified risk to his health, but
             it agrees with the Government that Mr. Johnson's circumstances
             do not warrant a sentence reduction. Accordingly, Mr. Johnson's
             motion is DENIED without prejudice to renew, and his surrender
             date is EXTENDED until either August 1, 2021 or three weeks
             after his final dose of a COVID-19 vaccine, whichever occurs first.




                                              1
Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 2 of 10 PageID #: 10273




            I.   BACKGROUND

            On October 23, 2017, a jury convicted Mr. Johnson of seven
            counts of wire fraud and one count of wire fraud conspiracy, aris-
            ing from a foreign currency exchange transaction that he
            engineered in his former role as the global head of the foreign
            exchange trading desk at the investment bank HSBC. (Mem. at
            4; Opp. at 1.) On April 26, 2018, this court sentenced Mr. John-
            son principally to 24 months' imprisonment, well below the U.S.
            Sentencing Guidelines range of 87-108 months. (Mem. at 4;
            Opp. at 3-4) Mr. Johnson was remanded to custody and served
            two months of his sentence, first at the Metropolitan Detention
            Center and then at FMC Devens. (Mem. at 4.) On June 19, 2018,
            the Second Circuit granted Mr. Johnson's motion for bail pending
            appeal, and on June 26, 2018, this court authorized Mr. Johnson
            to return to his home in a rural area of England to await the out-
            come of his appeal. (Id.)
            On September 12, 2019, the Second Circuit affirmed Mr. John-
            son's conviction. See United States v. Johnson, 945 F.3d 606 (2d
            Cir. 2019). On January 23, 2020, the Second Circuit denied Mr.
            Johnson's petition for rehearing, and on November 2, 2020, the
            Supreme Court denied his petition for certiorari. (Mem. at 4.) On
            November 23, 2020, this court granted Mr. Johnson's application
            for a surrender date of March 23, 2021, on consent of the Gov-
            ernment, and on December 1, 2020 it granted Mr. Johnson leave
            to file this motion. (See Nov. 23, 2020 ECF Order; Dec. 2, 2020
            Minute Entry.)
            Mr. Johnson has two heart conditions, atrial fibrillation and cor-
            onary artery disease, that place him at elevated risk of severe
            illness if he contracts COVID-19. (Mem. at 5-7; Letter from Dr.
            Mehul Dhinoja (Dkt. 286-2 at ECF pp. 16-17).) Since returning
            to the England on bail in June 2018, Mr. Johnson has been ac-
            tively engaged in various community service and volunteer
            efforts, including a refugee settlement program, service on the




                                            2
Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 3 of 10 PageID #: 10274




            Governing Board of a secondary school serving students with au-
            tism, and volunteering for the National Health Service's
            pandemic relief effort. (Mem. at 7-12.)

            II. LEGAL STANDARD

             As amended by the First Step Act, 18 U.S.C. § 3582(c) (l)(A) au-
            thorizes courts to reduce a defendant's sentence upon motion of
            either the Director of the BOP or the defendant. A defendant may
            move under§ 3582(c)(l)(A) only after the defendant has "fully
            exhausted all administrative rights to appeal a failure of the Bu-
            reau of Prisons to bring a motion on the defendant's behalf or the
            lapse of 30 days from the receipt of such a request by the warden
            of the defendant's facility, whichever is earlier." Id.
            A court may reduce a defendant's sentence under
            § 3582(c)(l)(A) only if it finds that "extraordinary and compel-
            ling reasons warrant such a reduction," and that "such a
            reduction is consistent with the applicable policy statements is-
            sued by the Sentencing Commission." Id. The court therefore
            must consider "the factors set forth in [18 U.S.C. § 3553(a)] to
            the extent that they are applicable." Id. The Sentencing Commis-
            sion, to which Congress delegated the responsibility to "describe
            what should be considered extraordinary and compelling reasons
            for sentence reduction," 28 U.S.C. § 994(t), has determined that
            a defendant's circumstances meet this standard when, inter alia,
            the defendant is "suffering from a terminal illness" or a "serious
            physical or medical condition ... that substantially diminishes
            the ability of the defendant to provide self-care within the envi-
            ronment of a correctional facility," or if, in the judgment of the
            BOP, the defendant's circumstances are extraordinary and com-
            pelling for "other reasons." U.S.S.G. § 1B1.13(1) (A) &
            Application Note l(A), 1(D). The Sentencing Commission has
            additionally determined that a court should reduce a defendant's
            sentence only after determining that "[t]he defendant is not a
            danger to the safety of any other person or to the community."




                                            3
Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 4 of 10 PageID #: 10275




            U.S.S.G. § lBl.13(2). Finally, the defendant has the burden to
            show he is entitled to a sentence reduction. See United States v.
            Butler, 970 F.2d 1017, 1026 (2d Cir. 1992). 1

             III. DISCUSSION

                 A. Mr. Johnson's Statutory Eligibility
            As an initial matter, the parties dispute whether Mr. Johnson is
            currently eligible for relief under§ 3582(c)(l)(A), in light of the
            fact that he is awaiting surrender and is not in the custody of the
            BOP. The Government contends that § 3582(c)(l)(A) applies
            only to defendants who are in the BOP's custody, as evidenced
            by the statute's administrative exhaustion requirement that
            clealy contemplates that the movant will have administrative
            rights against the BOP. (Opp. at 12-15.) Mr. Johnson responds
            that the statute should not be read so narrowly as to restrict relief
            to currently incarcerated defendants, given that it contains no
            such explicit incarceration requirement and functions as a mech-
            anism for sentence reduction, not for release. (Def.'s Reply
            ("Reply'') (0kt. 290) at 2-5.) See United States v. Brooker, 976
            F.3d 228, 237 (2d Cir. 2020) ("It bears remembering that com-
            passionate release is a misnomer. 18 U.S.C. § 3582(c) (1) (A) in
            fact speaks of sentence reductions.'').
            The Second Circuit has not spoken on this issue, and district court
            decisions from this circuit offer at least plausible support for both
            parties' positions. On one hand, district courts have repeatedly
            denied § 3582(c) (1) (A) motions as premature when they are
            brought before the defendants begin serving their sentences. See
            United States v. Jordan, 472 F. Supp. 3d 59, 62-63 (S.D.N.Y.
            2020); United States v. Konny, 463 F. Supp. 3d 402, 404-05
            (S.D.N.Y.); United States v. Sprull, No. 18-cr-22 (VLB), 2020 WL


             1 When quoting cases, and unless otherwise noted, all citations and quota-
             tion marks are omitted and all alterations are adopted.




                                                 4
Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 5 of 10 PageID #: 10276




            2113621, at *3 (D. Conn. May 4, 2020). In doing so, courts have
            explained that "by its plain terms, the section applies only to
            those defendants who have begun serving their term of impris-
            onment at a BOP facility." Konny, 463 F. Supp. 3d at 404. On the
            other hand, district courts have granted sentence reductions un-
            der this section to defendants who served substantial portions of
            their sentences but were no longer in BOP custody when they
            brought the relevant motions. See United States v. Thrower, No.
            04-cr-903 (ARR), 2020 WL 6128950, at '~4-5 (E.D.N.Y. Oct. 19,
            2020); United States v. Austin, 468 F. Supp. 3d 41, 643-44
            (S.D.N.Y. 2020). These courts have observed that "[n]otably ab-
            sent from this statute is any express requirement that a defendant
            be in the custody of the [BOP] at the time he petitions for com-
            passionate release" and that "the only absolute requirement is
            that a defendant be subject to a federal sentence." Austin, 468 F.
            Supp. 3d at 643; see also Thrower, 2020 WL 6128950, at *4.
            Mr. Johnson's circumstances do not exactly resemble those of the
            defendants in Jordan, Konny, and Sprull: whereas those defend-
            ants sought to reduce sentences that they had not yet begun to
            serve, Mr. Johnson served two months - over eight percent of his
            total sentence - before he was released on bail. Nor do Mr. John-
            son's circumstances exactly resemble those of the defendants in
            Thrower and Austin. The defendants in those cases served time
            and were thereafter released from custody - seemingly for good
            - after courts granted their 28 U.S.C. § 2255 petitions for writs
            of habeas corpus, but the orders granting their release were va-
            cated by the Second Circuit; on remand, while the defendants
            awaited surrender, the courts granted their subsequent motions
            for compassionate release. Thus, even insofar as these two lines
            of decision are reconcilable, it is not clear to which group of de-
            fendants Mr. Johnson belongs.




                                            5
Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 6 of 10 PageID #: 10277




            Because the court finds that Mr. Johnson's present circumstances
            do not warrant a reduction in his sentence, the court finds it un-
            necessary to determine whether a defendant who has served a
            portion of his sentence, has been released on bail pending appeal,
            and seeks the reduction of his sentence prior to his surrender and
            reincarceration is eligible for relief under the statute. The court
            therefore assumes, without deciding, that it has the authority to
            grant Mr. Johnson's motion, and it proceeds to the merits of Mr.
            Johnson's claim.
            Assuming (without deciding) that Mr. Johnson is eligible for re-
            lief even though he is not currently incarcerated, he may meet
            the statute's administrative exhaustion requirement. On Decem-
            ber 8, 2020, Mr. Johnson submitted a request to the Warden of
            FMC Fort Devens, the BOP facility at which he was most recently
            in custody, and to the BOP's Northeast Regional Counsel, asking
            that they transfer him to home confinement or, in the alternative,
            bring a sentence-reduction application on his behalf. (Deft Re-
            quest to BOP (0kt. 286-4 at ECF pp. 18-24).) The next day,
            counsel for the BOP informed Mr. Johnson's attorneys that the
            BOP would not bring an application on Mr. Johnson's behalf, on
            the grounds that he was not in BOP custody. (BOP Response to
            Deft Request (Dkt. 286-4 at ECF pp. 25-26).) Under the circum-
            stances, this may constitute the exhaustion of Mr. Johnson's
            administrative rights as against the BOP. See Brooker, 976 F.3d
            at 236 (noting the intent of the First Step Act is to give defend-
            ants an avenue to court when "the BOP fails to act" on their
            behalf.)
                B. Mr. Johnson's Circumstances
            This court has previously acknowledged the potentially dire ef-
            fects of COVID-19 on prison populations. See United States v.
            Mongelli, No. 02-cr-307 (NGG), 2020 WL 4738325, at 1'2
            (E.D.N.Y. Aug. 14, 2020); United States v. Efrosman, No. 06-cr-
            95 (NGG), 2020 WL 4504654, at *2 (E.D.N.Y. Aug. 5, 2020);




                                            6
Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 7 of 10 PageID #: 10278




            United States v. Donato, Nos. 03-cr-929-9, 05-cr-60-10 (NGG),
            2020 WL 3642854, at "'2 (E.D.N.Y. July 6, 2020); United States
            v. Forges, No. 17-cr-431 (NGG), 2020 WL 350415, at "'2
            (E.D.N.Y. June 29, 2020). Still, "the risks posed by the pandemic
            alone do not constitute extraordinary and compelling reasons for
            release, absent additional factors such as advanced age or serious
            underlying health conditions that place a defendant at greater
            risk of negative complications from the disease." United States v.
            Nwankwo, No. 12-cr-31 (VM) , 2020 WL 2490044, at "'1-2
            (S.D.N.Y. May 14, 2020).
            Mr. Johnson alleges, and the Government does not dispute, that
            Mr. Johnson's heart conditions are serious and place him at a
            heightened risk for severe illness if he were to contract COVID-
            19. (Mem. at 15-19; Opp. at 15.) The Government does dispute,
            however, Mr. Johnson's contention that serving his sentence in
            BOP custody would substantially increase his likelihood of con-
            tracting COVID-19, citing BOP's "substantial efforts to control the
            spread of COVID-19 in its facilities" and the burgeoning vaccina-
            tion campaign. (Mem. at 19-23; Opp. at 15-18.) For these
            purposes, the court does not question the sincerity and rigor of
            the BOP's efforts to combat the spread of the virus within its fa-
            cilities, but there is no question that Mr. Johnson, like all
            residents of prisons and other congregate settings, would face a
            substantially greater risk of exposure to COVID-19 in BOP cus-
            tody. 2 That risk is underscored by the steady drumbeat of
            COVID-19 outbreaks that have occurred at BOP facilities, includ-
            ing recent oubtreaks at the two facilities at which Mr. Johnson
            was previously in custody. 3


             2 See, e.g., Sharon Dolovich, Mass Incarceration, Meet COVID-19,
             11/ 16/ 2020 U. Chi. L. Rev. Online 4 (2020).
             3See, e.g., Laura Crimaldi, Boston Globe, "Trahan, McGovern Urge Action
             Over COVID-19 Outbreak at Devens Federal Prison," Jan. 5, 2021,




                                               7
Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 8 of 10 PageID #: 10279




             Mr. Johnson has not yet received a COVID-19 vaccine, and nei-
             ther the court nor the parties can predict with confidence when
             the vaccine will be available to him in the community where he
             resides in England. The Government suggests that it is "reasona-
             bly likely that [Mr.] Johnson will have access to a vaccine prior
             to" his surrender date of March 23, 2021, while Mr. Johnson sug-
             gests that he is more likely to gain access between June and
             September 2021. (Opp. at 17; Reply at 10.) Under the present
             circumstances, the court finds that requiring Mr. Johnson to sur-
             render prior to receiving all necessary doses of an approved
             COVID-19 vaccine would subject him to severe and unjustifiable
             health risks. While Mr. Johnson's arguments regarding the un-
             certainties and risks posed by residing in a congregate setting
             during a pandemic even after he is vaccinated are well taken, the
             court's view is that Mr. Johnson may satisfactorily mitigate the
             increased risk to his health by receiving the vaccine prior to sur-
             render.
            The court also finds that the relevant sentencing factors set forth
            in 18 U.S.C. § 3553(a) weigh against the reduction of Mr. John-
            son's sentence at this time. As the court explained at the time of
            sentencing, Mr. Johnson's 24-month sentence reflects the court's


            https://www.bostonglobe.com/2021/0l/05/nation/trahan-mcgovem-
            urge-action-over-covid-19-outbreak-devens-federal-prison/ (last visited
            Feb. 9, 2021) (describing outbreak at FMC Devens that resulted in the in-
            fection of approximately one-third of the prison population); Editorial
            Board, N.Y. Times, "Opinion: Stop the Coronavirus Outbreak at Brooklyn's
            Federal Jail," Dec. 8, 2020, https://www.nytimes.com/2020/12/08/opin-
            ion/coronavirus-brooklyn-federal-jail.htrnl (last visited Feb. 9, 2021)
            (noting that at least 55 inmates at the Metropolitan Detention Center
            tested positive for COVID-19 in a single week); Noah Goldberg, N.Y. Daily
            News, "First Inmate Reported Dead of COVID-19 at Brooklyn Federal Jail,"
            Feb. 5, 2021, https://www.nydailynews.com/new-york/ny-inmate-dead-
            covid19-mdc-brooklyn-edwin-segarra-20210205-smbyfiuxang3tenbf5zka
            7qtz4-story.htrnl (last visited Feb. 9, 2021) (reporting death of prisoner
            residing at Metropolitan Detention Center from COVID-19).




                                                8
Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 9 of 10 PageID #: 10280




            obligation to honor the jury's guilty verdict and to provide for
            general deterrence of white-collar crime, as well as its belief that
            a substantial downward variance from the Guidlelines range is
            appropriate in light of the Sentencing Guidelines' flawed ap-
            proach to loss enhancement. (Sentencing Mem. (0kt. 233) at 7-
            13.) The court continues to believe that a 24-month sentence is
            appropriate in light of those factors. 4 Mr. Johnson's motion is
            therefore denied without prejudice to renew, in the event that
            significant changes occur either in his personal circumstances, in
            vaccine availability, or in our collective understanding of the
            health risks that incarceration poses to vaccinated persons.




            4 Mr. Johnson argues that, in addition to the health considerations dis-
            cussed above, the comparatively limited confinement options available to
            non-U.S. citizens in BOP custody and Mr. Johnson's community service
            work justify a reduction in his sentence. (Mem. at 26-29.) The court
            acknowledges these arguments and commends Mr. Johnson for his posi-
            tive involvement in his community, but it finds that these circumstances do
            not warrant substantial weight in its analysis of the appropriateness of Mr.
            Johnson's sentence.




                                                 9
Case 1:16-cr-00457-NGG Document 291 Filed 02/09/21 Page 10 of 10 PageID #: 10281




                IV. CONCLUSION

                For the foregoing reasons, Mr. Johnson's motion for compassion-
                ate release is DENIED without prejudice to renew, and his
                surrender date is EXTENDED until either August 1, 2021 or three
                weeks after his final dose of an approved COVID-19 vaccine,
                whichever occurs first. Mr. Johnson's counsel is DIRECTED to
                provide the court with status reports on the last day of each
                month respecting Mr. Johnson's eligibility, efforts, and plans to
                receive an approved COVID-19 vaccine.
       SO ORDERED.


       Dated:      Brooklyn, New York
                   February 9, 2021

                                                            / s/ Nicholas G. Garaufis
                                                           NICHOLAS G. GARAUFIS
                                                           United States District Judge




                                               10
